Citation Nr: 0015713	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for cluster or migraine 
headaches.

2.  Entitlement to an increased rating for paroxysmal 
tachycardia, currently evaluated as 30 percent disabling.

3.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 based on a period of hospitalization and treatment 
from May 31, 1991 through July 15, 1991.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision by the 
RO that denied a claim of entitlement to an increased rating 
for paroxysmal tachycardia in excess of 30 percent and a 
claim for a temporary total rating under 38 C.F.R. § 4.29 
based on a period of hospitalization and treatment from May 
31, 1991 through July 15, 1991.  

This matter is also on appeal from a May 1993 rating decision 
by the RO that denied a claim of entitlement to service 
connection for cluster or migraine headaches on a direct 
basis, and from a May 1994 rating decision by the RO that 
denied a claim of entitlement to service connection for 
cluster or migraine headaches secondary to service-connected 
heart disability, and a claim of entitlement to TDIU.  The 
veteran was notified of these denials by letters dated in 
June 1993 and June 1994.

In April 1994, the veteran testified at a hearing before a 
member of the Board.  In March 2000, the Board notified the 
veteran that, because the Board member who had conducted his 
April 1994 hearing had passed away, he was entitled to 
another hearing.  In April 2000, the veteran replied and 
stated that he did not want an additional hearing.

Previously, this case was before the Board in September 1996 
when it was remanded for additional development.

(The issues of entitlement to service connection for cluster 
or migraine headaches, TDIU, and extraschedular rating for 
paroxysmal tachycardia will be addressed in the REMAND that 
follows the decision below.)


FINDINGS OF FACT

1.  Evidence has been presented that tends to link the 
veteran's headaches with military service.

2.  The veteran is receiving the maximum schedular evaluation 
for paroxysmal tachycardia.

3.  The veteran was not hospitalized for treatment of 
service-connected disability from May 31, 1991 through July 
15, 1991.


CONCLUSIONS OF LAW

1.  The claim of service connection for cluster or migraine 
headaches is well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).  

2.  An increased schedular evaluation for paroxysmal 
tachycardia is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7013 (1997); 
38 C.F.R. § 4.104, Diagnostic Code 7010 (1999).

3.  A temporary total rating under 38 C.F.R. § 4.29 based on 
a period of hospitalization and treatment for service-
connected disability from May 31 through July 15, 1991, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.29 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

The veteran contends that service connection is warranted for 
cluster or migraine headaches because such headache 
disability is due to heat stroke during service or is due to 
already service-connected paroxysmal tachycardia.  Based on a 
review of the evidence, the Board finds that the veteran's 
claim of service connection for cluster or migraine headaches 
is well grounded.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.303.  The veteran's service medical records show that, in 
July 1975, he was seen in the emergency room after passing 
out and for blurred vision.  It was also noted that he was 
seen for complaints of paroxysmal atrial tachycardia (PAT) 
and that he had had episodes of passing out.

The veteran submitted a statement, in September 1978, 
indicating that, in July 1975, he had had an attack, 
described as rapid heartbeat of 250 beats per minute and a 
black-out spell.  He reported that while hospitalized, a 
doctor informed him that it was a heat stroke.  The veteran 
reported that, the next day, he had suffered another attack 
that was also attributed to a heat stroke.

VA outpatient and examination reports show that, in 
October 1981, the veteran reported that he first began to 
have paroxysmal tachycardia shortly after an episode of heat 
prostration at age 17 during service.  At a September 1983 VA 
examination, he reported having had severe headaches.  In 
July 1985, he was seen for complaints of a history of two 
episodes of headaches associated with right eye lacrimation, 
photophobia, nausea, vomiting, and left arm numbness and 
weakness.  The diagnoses included possible hemiplegic 
migraine.  In July 1986, migraine headaches were diagnosed.  
In August 1986, the assessment was right orbital/frontal 
headache associated with supraventricular tachycardia (SVT) - 
unlikely to be migraine by description/history.  Subsequently 
prepared VA treatment records show that migraine or cluster 
headaches were diagnosed on a regular basis.

An October 1993 VA discharge summary included diagnoses of 
severe chronic refractory headaches, severe chronic cluster 
headaches, and analgesic overuse headaches.  It was noted 
that the veteran had had chronic headaches since 1974 and had 
received treatment on and off throughout the years in an 
effort to relieve them.  The physician indicated that the 
veteran's headaches were multifactorial in origin. 

At a January 1997 VA examination, paroxysmal tachycardia and 
cluster headaches were diagnosed.  The examiner opined that, 
although there was no association between paroxysmal 
tachycardia and migraine headaches, the onset of both of 
these conditions suggested some relationship to the veteran's 
heat stroke.  Implicit in this opinion is the conclusion that 
the veteran's migraine headaches are traceable to military 
service, namely the in-service event that was described as a 
heat stroke.  The reasonable inferences that may be made from 
reading the January 1997 VA examiner's opinion, in connection 
with the other evidence of record, lead the Board to conclude 
that the veteran's claim of service connection for cluster or 
migraine headaches is well grounded.  In other words, there 
is a strong suggestion by competent authority that the 
veteran has a headache disability that is attributable to his 
military service.  Under these circumstances, the Board finds 
that the claim of service connection for cluster or migraine 
headaches is well grounded.  See Caluza, 7 Vet. App. at 498.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994). 

The veteran's paroxysmal tachycardia has been evaluated as 30 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7010 (1999).  See 38 C.F.R. § 4.20 (1999).  The schedular 
criteria by which cardiovascular disabilities are rated 
changed after the veteran filed his claim.  (The new criteria 
have been in effect since January 12, 1998.)  See 62 Fed. 
Reg. 65,207-65,224 (Dec. 11, 1997).  When a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant is to 
be applied unless Congress and/or the VA Secretary provide 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Consequently, consideration of the veteran's case requires 
that the Board look at both sets of rating criteria.  Id.  
(The Board notes that the veteran was advised of the new 
criteria in an April 1999 supplemental statement of the case 
(SSOC).)

Under the old criteria, Diagnostic Code 7013 provided for a 
maximum 30 percent evaluation for paroxysmal tachycardia when 
there were severe frequent attacks.  38 C.F.R. § 4.104, 
Diagnostic Code 7013 (1997).  The revised criteria provide 
for a maximum 30 percent evaluation for supraventricular 
arrhythmias when paroxysmal atrial fibrillation or other SVT, 
with more than four episodes per year documented by ECG or 
Holter monitor.  38 C.F.R. § 4.104; Diagnostic Code 7010 
(1999).

Although the veteran has argued for a higher schedular 
rating, the criteria for rating paroxysmal tachycardia under 
either the old or new rating criteria provide for a maximum 
30 percent evaluation.  This is the evaluation that has been 
assigned by the RO.  Consequently, despite the veteran's 
contentions to the contrary, a schedular evaluation higher 
than 30 percent is not available. 

Temporary Total Rating Under 38 C.F.R. § 4.29

The veteran contends that he was hospitalized for treatment 
of his service-connected heart disability for over 21 days 
and, therefore, should be entitled to a total temporary 
evaluation for that period, from May 31 through July 15, 
1991.  Specifically, he claims that hospitalization was 
necessary for treatment of his non-service-connected right 
knee because it affected his service-connected heart 
disability.  In other words, he claims that, but for his 
service-connected heart disability, he would not have had to 
be hospitalized for the right knee.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (1999).  
Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29(b) (1999).

According to a hospital discharge summary, dated in July 
1991, and accompanying VA progress notes, the veteran was 
hospitalized at the VA Medical Center in Syracuse, New York 
from May 31 through July 15, 1991.  According to the medical 
records from this hospitalization, the veteran was treated 
for his headaches and right knee.  The discharge summary 
report listed the following diagnoses:  cluster migraine 
headaches, cardiac arrhythmia with SVT, knee pain resulting 
ultimately from tibial plateau fracture, and possible 
incipient narcotic dependency and social stressors and 
possible personality disorder.  

The salient point to be made about the above-noted 
requirements for receiving a temporary total rating under 
38 C.F.R. § 4.29 is that hospitalization must be for service-
connected disability.  This is significant in the veteran's 
case because the evidence shows that he was treated from May 
31 through July 15, 1991 mainly for the right knee pain, 
headaches, possible narcotic dependency, social stresses, and 
a possible personality disorder, conditions for which service 
connection has not been granted.  The Board acknowledges 
that, although the totality of the records of this 
hospitalization show that his service-connected heart 
disability was monitored during the hospitalization, the 
evidence does not show that that was the reason for his 
hospital treatment.  Clearly, without evidence of such 
treatment or observation for service-connected disability in 
excess of 21 days, the Board finds that veteran's claim for a 
temporary total rating must be denied.


ORDER

The claim of service connection for cluster or migraine 
headaches is well grounded; to this extent, the appeal is 
granted.

An increased schedular rating for paroxysmal tachycardia is 
denied.

A temporary total rating under 38 C.F.R. § 4.29 based on a 
period of hospitalization and treatment from May 31 through 
July 15, 1991, is denied.


REMAND

Because the Board has concluded that the claim of service 
connection for cluster or migraine headaches is well 
grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159; Epps, supra.

As noted above, the veteran contends that his headaches began 
as a result of heat stroke during service or, alternatively, 
was either caused by or aggravated by his service-connected 
heart disability.  In this regard, the Board notes that 
service connection may be granted for a disability that 
results from disease or injury incurred in or aggravated by 
service, or for disability that is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.310.  Further, notwithstanding 
the absence of a direct relationship, there are instances 
when a non-service-connected disorder may be aggravated by a 
service-connected disability.  In such instances, a claimant 
is to "be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation."  Allen, 8 Vet. App. at 448.

Although the veteran has submitted a January 1997 VA 
examination report, which suggests that the onset of his 
headaches may be related to a heat stroke in service, the 
record contains conflicting opinions.  A June 1997 VA 
cardiologist opined that the veteran has cluster headaches 
that are not causally related (in either direction of 
causality) to his tachycardia, and that the latter were due 
to an accessory pathway in his heart, i.e., a separate 
condition.  In addition, the examiner noted that the 
veteran's headaches were not etiologically related to 
tachycardia, not a manifestation of the basic tachycardia, 
and not attributable to heat stroke.  Moreover, a June 1997 
VA neurologist indicated that the veteran's headache disorder 
and cardiac problem were two different disorders and not 
related.  

Therefore, in light of the uncertainty as to whether the 
veteran's diagnosed cluster or migraine headaches are 
attributable to military service, the Board finds that 
further evidentiary development would be helpful to clarify 
any such relationship.  Because there is conflicting medical 
evidence regarding the etiology of the veteran's cluster or 
migraine headaches, a remand to resolve the conflict is 
required.

Turning to the issue of entitlement to TDIU, the record 
establishes that the veteran's formal application for TDIU 
(VA Form 21-8940) was received on November 1, 1993.  The 
Board notes that the RO granted service connection for 
paroxysmal tachycardia and assigned a 30 percent evaluation.

The evidence of record includes a decision by the Social 
Security Administration (SSA), dated in December 1995, 
awarding the veteran disability benefits.  The veteran claims 
that he is completely disabled.  He also claims that SSA 
doctors have connected his cluster headaches to heart rate 
changes.  However, the medical records used by the SSA in 
making the disability award are not contained in the 
veteran's claims files.  These records are relevant to the 
issue of entitlement to TDIU and should be obtained and 
considered.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
In addition, a January 1997 VA examiner indicated that, 
certainly on the basis of history, the veteran does sound 
totally disabled.  The examiner provided no explanation of 
whether this opinion was based on the veteran's service-
connected heart disability only.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (1999).

Here, the veteran's current 30 percent rating for his 
service-connected heart disability does not, alone, satisfy 
the percentage requirements of 38 C.F.R. § 4.16.  The veteran 
may nevertheless be entitled to TDIU on an extraschedular 
basis if it is established that he is unable to secure or 
follow substantially gainful employment as a result of 
service-connected disability.  38 C.F.R. § 4.16(b).  
Consequently, the issue before the Board is whether the 
veteran's service-connected heart disability precludes him 
from engaging in substantially gainful employment (work that 
is more than marginal, which permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of his service-
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Moreover, an inability to work due to non-service-
connected disabilities or age may not be considered.  
38 C.F.R. §§ 4.14, 4.19.  In making this determination, VA 
considers such factors as the extent of the service-connected 
disabilities, employment, and educational background.  38 
C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b).

The Board finds that further evaluation of the factors 
affecting the veteran's employability is required.  A remand 
is warranted for an examination to account for the current 
level of disability due to the effect of service-connected 
heart disability.  38 C.F.R. § 19.9.  If feasible, the 
examiner should distinguish any disabling effects due to non-
service-connected disorders.

Turning to the issue of whether a higher rating for service-
connected paroxysmal tachycardia might be assigned under an 
extraschedular basis, 38 C.F.R. § 3.321(b)(1) (1999), other 
than for TDIU, the Board notes that, in an April 1999 SSOC, 
the RO considered the matter of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) and determined that such rating 
was not warranted because there was no evidence of an 
exceptional or unusual disability picture.  Since then, 
additional evidence has been received indicating that the 
veteran is in receipt of SSA disability benefits, possibly 
due to his service-connected heart disability.  Because the 
veteran's SSA records have not been associated with the 
claims files, the RO has not reviewed the matter of an 
extraschedular rating in light of this additional evidence.  

The provisions of 38 C.F.R. § 3.321(b)(1) require that 
consideration be given to whether a claimant's case is an 
exceptional one; namely, one where the schedular evaluation 
is found to be inadequate.  If so, the case is to be 
submitted by the RO to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service, either 
of whom is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service- connected disability.  Id.  
Therefore, after obtaining the veteran's SSA records, the RO 
should consider whether referral under 38 C.F.R. 
§ 3.321(b)(1) is warranted.

To ensure that VA has met its duty to assist the veteran in 
developing his claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following:  

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for his 
service-connected heart disability or 
headaches that has not already been made 
part of the record, and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon 
concerning that claim.

3.  The RO should then schedule the 
veteran for VA cardiovascular and 
neurologic examinations to determine the 
nature and probable etiology of his 
cluster and/or migraine headaches.  The 
veteran's history, current complaints, 
medical records (including service 
medical records) and examination findings 
must be considered in detail by the 
examiner(s).  The examiner(s) should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probability that any currently diagnosed 
cluster and/or migraine headaches 
originated in, or are traceable to, 
military service including to any in-
service event like a heat stroke, or to 
his already service connected heart 
disability.  The opinion should include 
comment as to whether the heart 
disability has made any headache 
disability worse.  The rationale for the 
examiner's opinions should be explained 
in detail.  All opinions should be 
reconciled with the opinions set forth in 
the January 1997 VA examination report, 
June 1997 VA examination report, and June 
1997 VA opinion.  

The examiner(s) should also distinguish 
any between disability due to non-
service-connected disabilities and 
provide an opinion as to whether the 
veteran is unemployable due solely to the 
effect of his service-connected heart 
disability.  In doing so, the examiner(s) 
should describe what types of employment 
activities would be limited because of 
the veteran's service-connected 
disability and whether sedentary 
employment would be feasible.  

4.  The RO should also consider whether 
the veteran is entitled to an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) for disability associated 
with his service-connected heart 
disability.  The veteran should be given 
opportunity to present evidence and 
argument on this point.  

5.  Following completion of the 
foregoing, the RO should re-adjudicate 
the claims.  If any benefit sought is 
denied, a SSOC should be issued.  The 
SSOC should contain, among other things, 
a summary of the evidence received since 
the last SSOC was issued in April 1999.  
38 C.F.R. §§ 19.29, 19.31 (1999).  If the 
veteran does not appear for the 
examination, the SSOC should include 
reference to the provisions of 38 C.F.R. 
§ 3.655 (1999).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



